Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 24, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160846 & (20)(27)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160846
                                                                     COA: 350364
                                                                     Wayne CC: 15-006895-FC
  CHRISTOPHER REMINGTON LAWRENCE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the December 17, 2019 order of the Court of Appeals is considered, and it
  is DENIED, because the defendant has failed to meet the burden of establishing
  entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 24, 2020
         s1116
                                                                                Clerk